BETTS, District Judge.
This suit having been' .-viard by the court upon the pleadings, proofs, and allegations of the parties, and evidence legally invoked therein from other cases, and the premises being fully considered, and it being found by the court, therefrom. that the said vessel, at the time of her capture at sea, was knowingly laden, in whole or in part, with articles contraband of war, with intent to deliver ■ such articles to the aid and use of the enemy; that the true destination of the said ship and cargo was not to Nassau, a neutral port, and for trade and commerce, but to some port lawfully blockaded by the forces of the United States, and with intent to violate such blockade; and, further, that the papers of said vessel were simulated and false; therefore, the condemnation and forfeiture of the vessel and cargo is declared. Ordered, that .a-decree be entered-accordingly. •
[Judge Betts at a later day delivered a fuller opinion in this case. See Case No. 13,264.]